Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Ex parte Quayle
This application is in condition for allowance except for the following formal matters: 
Abstract objection
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The present invention,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claims objection:
	The specification and claims appear to be literal translation into English from a foreign document and are replete with grammatical, idiomatic and antecedent basis errors. The claims and specification should be amended to conform to current standard practice and care should be taken to arrange terms in specific limitations so that the claims read more easily and clearly.  The objection is particularly applied to claims 1-6.
The objection will not be held in abeyance.



Reasons for Allowance
     The following is an examiner's statement of reasons for allowance: 
	Reference to Strack (USPUB. 2015/0096820) is the closest art to the claimed invention.  However, Strack does not explicitly teach a self-balancing scooter comprising:
a scooter body, two rotating assemblies, and two wheels, 
wherein two ends of each of the rotating assemblies are rotatably connected to the scooter body and the wheels respectively, the rotating assembly is provided with several clamping rods, and the scooter body is provided with several first clamping grooves for clamping and inserting the clamping rods to stack the wheels on the scooter body and the several second clamping grooves for clamping and inserting the clamping rods to mount the wheels at ends of the scooter body.


Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.   The examiner can normally be reached on Monday-Friday from 10:00 am to 6:30 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TONY H WINNER/Primary Examiner, Art Unit 3611